Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Donald Prather on 10/29/2021.
The amended claims are listed below.
Claim 1: Change the recitations “the subject having” (line 3) and “the subject relative” (line 7) to “a patient having” and “the patient relative”, respectively; delete the recitation “, wherein the biomarker comprises MAPT” (lines 9 to 10); replace the recitation “determining the subject” (line 11) with “selecting the subject”; change the recitation “the biomarker MAPT is” (line 12) to “the biomarker consisting of MAPT, CASP9, or UQCRC2 is”; and replace the recitation “the subject compared” (line 13) with “the patient compared”.
Claim 2: Insert the phrase “in the quantifying step” immediately after the recitation “the biomarker”.
Claim 3: Insert the phrase “in the quantifying step” immediately after the recitation “the biomarker”.
Claim 4: Insert the phrase “in the quantifying step” immediately after the recitation “the biomarker”.
Claim 5: Change the recitation “or a combination” (line 2) to “or more tumor samples selected from”.
Claim 8: Delete the recitation “noncancerous control or” (lines 1 to 2); change the recitation “(TCGA) is the expression level of the appropriate biomarker for” (lines 3 to 4) to “(TCGA) in the quantifying step is the expression level of the biomarker comprising MAPT, CASP9, and/or UQCRC2 for”; and replace the recitation “of a population” (line 5) with “from a population”.
Claims 11-20: (Cancelled)

DETAILED ACTION
The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/27/2021 is withdrawn.  Claims 3 and 4, directed to species of the claim 1 method, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 11-20, directed to a distinct invention, remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. This application is in condition for allowance except for the presence of claims 11-20 directed to inventions non-elected without traverse.  Accordingly, claims 11-20 have been cancelled. Thus, claims 1-6 and 8-10 are currently under examination and allowed in this Office Action.   

Priority
This is US Application No. 16/580,644 filed on 09/24/2019 and claims benefit of US Provisional Application No. 62/735,230 filed on 09/24/2018.

Withdrawn Claim Objections/Rejections
The objection of claim 6 because of incorrect recitation, as set forth on page 2 of the Non-Final Rejection mailed on 05/27/2021, is withdrawn in view of amended claim.
The rejection of claims 1, 2, and 5-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 3-6 of the Non-Final Rejection mailed on 05/27/2021, is withdrawn in view of amended claim 1, and cancelled claim 7. Claims 2, 5, 6, and 8-10 depend from claim 1.
The rejection of claims 1, 2, and 5-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 6 to 7 of the Non-Final Rejection mailed on 05/27/2021, is withdrawn in view of amended claims 1, 5, and 8, and cancelled claim 7. Claims 2, 6, 9, and 10 depend from claim 1.
The rejection of claims 1, 2, and 5-10 under 35 U.S.C. 103 as being unpatentable over Hueng et al. in view of Kawaguchi et al., as set forth on pages 8-12 of the Non-Final Rejection mailed on 05/27/2021, is withdrawn in view of amended claim 1, and cancelled claim 7. Claims 2, 5, 6, and 8-10 depend from claim 1.

Allowable Subject Matter
The amended claim 1 is allowed. Claims 2, 5, 6, and 8-10, depending from claim 1, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to A method of alleviating or relieving a subject having low grade glioma (LGG), comprising: obtaining a glioma tumor sample from a patient having LGG; quantifying an expression level of one or more biomarkers that are associated with overall survival in low grade glioma (LGG) in the glioma tumor sample from the patient relative to a noncancerous control or expression level at the highest quintile  Hueng et al. (Journal of Nutritional Biochemistry 41:109–116, 2017) disclosed an in vivo orthotopic xenograft:  A total of 5×105 U87MGLuc2 glioblastoma cells were intracranially inoculated into the brains of 4 athymic nude mice. Gliomas were grown in vivo for 2 weeks and then the mice were euthanized. The anticancer ability of cordycepin was investigated in vivo. The results showed that the tumor size was reduced in the cordycepin treatment groups (Fig. 6A) without affecting body weight: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Cordycepin also reduced tumor growth, as observed by H&E staining (Fig. 6B) (page 111, right col., para. 1; page 115, left col., para. 1 and Fig. 6). Cordycepin (3'-deoxyadenosine) inhibits migration through lysosomal degradation of focal adhesion proteins. The cordycepin-induced reduction in brain tumor size in vivo may result from antiproliferative or apoptotic effect. Cordyceps militaris and mycelial fermentation cause cell cycle arrest by the regulation of p53 and p21 and induce apoptosis by caspase Kawaguchi et al. (INTERNATIONAL JOURNAL OF ONCOLOGY 40:721-730, 2012) disclosed that fifty non-treated glioma specimens [five astrocytoma (grade II), seven anaplastic astrocytoma, six anaplastic oligoastrocytoma or oligodendroglioma (grade III), and 32 glioblastoma (grade IV), corresponding to the WHO criteria] were obtained from patients who underwent surgical resection. The median survival time with grade II was 57 months, grade III 29.5 months, and Grade IV 13.5 months, respectively. Table 1 shows the list of 82 genes with the obtained variable importance (VI), including Microtubule-associated protein tau (MAPT) at top 44 variable importance and also associated with patients’ survival. Survival analysis using the selected gene classifiers in independent data sets: The 82-genes also significantly predicted patients’ survival using the TCGA (n= 347) data set (page 722, right col., para. 5; page 723, left col. para. 1; right col., para. 4; page 727, Table II). Six micrograms of RNA were processed for hybridization on the GeneChip Human Genome U133 Plus 2.0 Expression arrays. Quantitative PCR (QPCR) was performed on a StepOne Real-Time PCR Systems (Applied Biosystems, Tokyo, Japan) using the TaqMan Universal PCR Master Mix (Applied Biosystems) according to the manufacturer's protocol. The TaqMan Gene Expression Assay Mix contained primers and TaqMan probes: Hs99999905-m1 (GAPDH), Hs00933163-m1 (PIK3R1), Hs00934330-m1 (SERPING1), and Hs00162558-m1 (TAGLN) from Applied Biosystems. Total RNA (5 μg) was subjected to reverse-transcription into cDNA using Super-Script II (Invitrogen, Tokyo, Japan). For grade II astrocytoma, after surgical resection of the tumor, patients had standard dose of 60 Gy radiation therapy to the tumor with a 2-cm margin at initiation and chemotherapy with temozolomide at recurrence (page 722, left col. para. 2 and 3; page 723, left col., para. 1). Focal adhesion and leukocyte trans-endothelial migration were characteristics of malignant glioma by GSEA analysis (page 729, left col., para. 1). However, the references did not teach or suggest the recitation “selecting the subject as having a shorter overall .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6 and 8-10 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623